Citation Nr: 1443617	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon



THE ISSUE

Entitlement to an increased rating for the service-connected left knee chrondrocalcinosis with tricompartmental osteoarthritis, degenerative joint disease, rated 20 percent disabling prior to June 22, 2012 and 30 percent disabling beginning on that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the RO.  

The Board remanded this matter for additional development of the record in August 2011 and May 2012.


FINDINGS OF FACT

1. Prior to June 22, 2012, the service-connected left knee chrondrocalcinosis with tricompartmental osteoarthritis, degenerative joint disease is shown to have been productive of a disability picture that more nearly approximated that extension limited to 20 degrees; neither flexion limited to 45 degrees or less, nor recurrent subluxation or lateral instability is demonstrated.

2. Beginning on June 22, 2012, the service-connected left knee disability is not shown to be manifested by extension restricted to 30 degrees or less; neither flexion limited to 45 or less, nor recurrent subluxation or lateral instability is demonstrated.


CONCLUSIONS OF LAW

1. Prior to June 22, 2012, the criteria for the assignment of a rating of 30 percent, but no more for the service-connected left knee disability on the basis of limitation of extension were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Codes 5256-5263 (2013).

2.  Beginning on June 22, 2012, the criteria for the assignment of a rating in excess of 30 percent for the left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Codes 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a June 2006 letter which explained how VA could help the Veteran obtain evidence in support of his claim, that in order to receive an increased rating for a service connected disability he needed to show that it got worse, and how VA assigns ratings and effective dates for service connected disabilities.

Furthermore, all needed evidentiary development has been completed, including the procurement of relevant treatment records and VA examinations, including examinations secured in accordance with the Board's prior remand instructions.  

There is no indication that additional relevant evidence exists which has not been associated with the claims file.


Increased Rating

The Veteran contends that his left knee disability is worse than is contemplated by the 20 percent rating in effect until June 22, 2012 and the 30 percent rating in effect thereafter.  The Veteran claims he has pain, swelling, and giving way of the left knee and is limited in walking and climbing.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. Diagnostic code 5256 involved ankylosis of the knee.  

A rating of 30 percent applies when there is ankylosis that is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  

A 40 percent rating applies when there is ankylosis of the knee in flexion between 10 and 20 degrees.  

A 50 percent rating applies when there is ankylosis of the knee in flexion between 20 and 45 degrees.   

A 60 percent rating applies when there is extremely unfavorable ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for disability.  Diagnostic code 5259 applies to removal of symptomatic semilunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  A 30 percent rating applies where there is malunion with marked knee or ankle disability.  A 40 percent rating applies when there is nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 

Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran was examined by VA in June 2006.  Inspection of the left knee showed degeneration with some squaring of the tibial plateau and proximal tibia.  The X-ray studies showed calcium embedded within the meniscus.  There was also patellar facet disease.  

There was no laxity in any direction against stress.  There was no subluxation.  The tibial plateau margins were somewhat tender.  The patella tracked well against stress with no translation.  There was notable crepitus and popping during range of motion testing.  The range of motion was noted to be from 0 to 135 degrees.  Repetition did not reveal any obvious additional limitations.  

The Veteran was examined by VA in August 2011 and reported only being able to walk one block and stand for 15 minutes due to hip and knee pain.  His range of motion could not be measured because the Veteran had a substantial amount of guarding and was never able to relax his muscles enough to do an accurate measurement of range of motion.  

With his muscles tightened, the Veteran's passive range of motion was from 0 to 120 degrees for three repetitions, but this was a measurement of his muscle guarding and not his knee joint motion.  

There was no additional pain with motion, only constant muscle tightening.  There was no subluxation of the patella or instability of the left knee, but this was also limited by the muscle guarding.  There was no instability of the collateral or cruciate ligaments.  Functional losses were assessed as pain and limitation of motion.  He had no symptoms of a meniscal condition of the left knee.  

The Veteran was examined by VA in June 2012 and reported that he had knee pain, that overuse and cold caused pain and swelling and that he would stay in bed until the swelling went down.  The left knee exhibited flexion limited to 80 degrees, reduced to 70 degrees after repetition,  and extension limited to 20 degrees.  Functional losses were identified as reduced range of motion, weakened motion, pain, and deformity.  

The examiner also identified instability of station; disturbance of locomotion; and interference with sitting, standing, and walking.  The examiner did not indicate if these problems were attributable to the left knee.  

The Veteran had tenderness to palpation of the left knee.  His strength was full in flexion and extension.  Anterior, posterior, and medial-lateral stability were all normal.  There was no evidence of recurrent patellar subluxation.  

The Veteran did not have a meniscus problem with the left knee.  He did not use any assistive devices.  The examiner noted that hard or moderate labor tasks would be difficult and unsafe, as would sitting or standing for too long.  

The treatment records noted the Veteran's complaints of knee pain over the years, but no greater limitation of motion than was previously documented.  There were no objective tests documenting instability despite the Veteran having been issued a knee brace at one time.    

Prior to June 22, 2012, there was a showing of left knee functional limitation the would equate with a limitation of extension as shown by the subsequent VA examination performed in June 2012.  However, flexion was not shown to be limited to 45 degrees or less.  While the Veteran complained of subjective instability, objective testing did not reveal any instability or recurrent subluxation.  These recorded findings are more reliable than the Veteran's subjective reports.  

The examination on June 22, 2012 showed that the Veteran had extension limited to 20 degrees, which is consistent with the 30 percent rating assigned beginning at that time.  He did not display a compensable level of limitation of flexion.  While the examiner referenced some instability of station, the objective testing of anterior, posterior, and medial-lateral stability were all normal indicating that there was no instability.  

There was no subluxation noted at any examination or in the treatment records.  There was no evidence of ankylosis, semilunar cartilage symptoms, impairment of the tibia or fibula, or genu recurvatum to warrant a higher rating or a separate rating for any of these conditions.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran is assigned a 100 percent rating and unable to work due to his service-connected disabilities.  


ORDER

An increased rating in excess of 30 percent, but no more for the service-connected left knee disability prior to June 22, 2012 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 30 percent for the service-connected left knee disability beginning on June 22, 2012 is denied.


____________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


